Citation Nr: 1618919	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for an eye disability claimed as a result of VA surgical treatment on May 21, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to compensation under § 1151 for an eye disability claimed as a result of VA surgical treatment on May 21, 2007, and entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  A notice of disagreement was filed in August 2010 with regard to both issues and a statement of the case was issued in September 2013.  A substantive appeal was received in November 2013 with regard to the § 1151 issue only.  

The Veteran testified at a Board hearing in August 2014 before the undersigned Veterans Law Judge; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for an eye disability as a result of VA surgical treatment on May 21, 2007.  Specifically, the Veteran underwent a membrane peel and pars plana vitrictomy of the retina.  04/13/2010 VBMS entry, Medical Treatment Record - Government Facility.  

In May 2010, a VA ophthalmologist conducted an examination and opined that the Veteran appeared to have an ischemic event either intra or post operative since his vision never improved.  The examiner explained that elevated eye pressure was not found until August 2007, 5 months after surgery.  The examiner did not feel that there was any negligence in this case.  His underlying sickle cell disease was more likely than not the cause.  The examiner did not feel that his vision would improve in the left eye.  06/23/2010 VBMS entry, VA Examination.

The Veteran testified at the August 2014 hearing that the fact that he had sickle cell disease was not discussed as a high risk factor associated with the surgical procedure he underwent.  09/20/2014 VBMS entry, Correspondence at 5-6.  

Initially, the Board notes that the examiner did not specify whether the Veteran sustained additional disability as a result of the VA treatment.  Such opinion also does not address the Veteran's contentions with regard to his sickle cell disease.  Thus, remand is necessary for further opinion.  

Moreover, at the Board hearing the Veteran testified that he was seeking treatment with two physicians in September 2014 who were possibly going to correct his vision problems.  09/20/2014 VBMS entry, Correspondence at 13.  The record was left open for 60 days for submission of such evidence; however, no records were received.  After obtaining an appropriate release from the Veteran, the records should be requested from the identified medical providers. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the medical providers who provided treatment in or about September 2014 for his eye condition, and request that he complete appropriate releases pertaining the identified medical provider.  Thereafter, request the Veteran's treatment records from the identified medical provider.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Provide the Veteran with another medical opinion by contacting the examiner who conducted the May 2010 VA examination, or another VA examiner with appropriate expertise  The clinician should provide further opinion as to the following:  

a)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability of the eye as a result of VA hospital treatment on May 21, 2007?  The term 'additional disability' means any condition that did not exist immediately before the Veteran's May 21, 2007 treatment.  The clinician must compare the Veteran's condition immediately before and after the May 21, 2007, treatment.  

b)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that any additional disability suffered as a result of the May 21, 2007 treatment was caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or in a VA facility?

c)  If the answer to a) and b) is yes, was the proximate cause of the additional disability due to (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the treatment; or (B) an event not reasonably foreseeable?

The clinician is to specifically address the Veteran's contention that VA was negligent for failing to inform the Veteran that having sickle cell disease was a high risk factor associated with the surgical procedure he underwent.  

The clinician should provide a comprehensive rationale for any opinion given.  If the opinion requires a resort to speculation, then the clinician must explain why.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the opinion provider rejects the Veteran's competent reports of symptomatology, explain why.

If deemed necessary by the examiner, schedule the Veteran for a physical examination.

3.  Then, readjudicate the § 1151 claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


